Citation Nr: 0845155	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-35 508	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
hip bursitis from December 31, 2002 to April 25, 2007.

2.  Entitlement to an overall, combined, rating higher than 
20 percent for right hip bursitis since April 26, 2007.

3.  Entitlement to a rating higher than 10 percent for left 
hip bursitis.

4.  Entitlement to a rating higher than 20 percent for 
limitation of motion of the lumbar spine (low back strain) 
from December 31, 2002 to April 25, 2007.

5.  Entitlement to a rating higher than 40 percent for 
limitation of motion of the lumbar spine (low back strain) 
since April 26, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1986 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In June 2006, the Board remanded the veteran's claims to the 
RO, via the Appeals Management Center (AMC), for additional 
development and consideration.  At the time, the veteran had 
10 percent ratings for all of the conditions at issue - his 
right hip bursitis, left hip bursitis, and low back strain.

Since completing the additional remand development, however, 
the AMC has issued a June 2008 decision assigning a higher 20 
percent rating for the low back strain effective December 31, 
2002, and an even higher 40 percent rating as of April 26, 
2007.  As well, the AMC assigned a separate 10 percent rating 
for the right hip bursitis - on the basis of his limitation 
of flexion, also effective April 26, 2007, while at the same 
time continuing the existing 10 percent rating for the right 
hip bursitis - based on limitation of extension.  So the 
veteran now has a combined, overall, 20 percent rating for 
his right hip bursitis.  See 38 C.F.R. § 4.25.




FINDING OF FACT

Since receiving the higher ratings for his low back and right 
hip disabilities, on remand, the veteran has submitted an 
undated statement indicating he is withdrawing his appeal 
because he is satisfied with VA's decision.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  Following the increase in his ratings, the veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


